Citation Nr: 0922564	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-31 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as a low back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The Veteran has active duty service for a period of 20 years 
and 19 days, to include verified service from January 1951 to 
March 1952, January 1958 to January 1961, March 1962 to 
January 1970, and January 1971 to March 1972.  The Veteran 
was awarded the Purple Heart during his service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefits 
currently sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current hearing loss is not attributable to 
his military service.

2.  Tinnitus is not attributable to the Veteran's military 
service.

3.  The Veteran's diagnosed low back condition, degenerative 
disc disease of the lumbar spine, is not attributable to his 
military service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in the 
Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

3.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by the Veteran's active duty 
service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2005 and May 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claims for service 
connection for hearing loss, tinnitus, and a low back 
condition; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide. 

The Veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in May 2006.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated the claims based on all 
the evidence in the September 2007 Statement of the Case 
(SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
Veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  

VA has also assisted the Veteran with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2008).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated and medical opinions 
have been sought in conjunction with his claims.  The duty to 
assist has been fulfilled. 

Service Connection

The Veteran seeks service connection for hearing loss, 
tinnitus, and a low back condition, each of which he contends 
are a result of his military service.  In order to establish 
direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2008); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, arthritis of the lumbar spine and 
sensorineural hearing loss) manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995.  

The Veteran retired from military service in March 1972.  The 
first documented diagnosis of sensorineural hearing loss is 
in October 2005, and the first documented diagnosis of 
degenerative changes of the lumbar spine is in September 
2000.  VA examination, October 2005; Private treatment 
record, October 2000 (referencing spine x-rays obtained in 
September 2000).  As there is no medical diagnosis of record 
for these conditions within the allowable presumptive period, 
presumptive service connection is not warranted.  

The Board must also note that the Veteran was awarded the 
Purple Heart during service, which is indicative of combat 
participation.  Where a veteran has engaged in combat with 
the enemy during his service, his lay testimony of injuries 
sustained in service will be sufficient to establish an in-
service incurrence so long as it is consistent with the 
circumstances, conditions, or hardships of that service.  38 
U.S.C.A. § 1154(b) (West 2002).  However, pertinent case law 
also provides that 38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat Veteran's 
alleged disability.  The Veteran is required to meet his 
evidentiary burden as to service connection, such as whether 
there is a current disability or whether there is a nexus to 
service which both require competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).

Hearing loss

The determination of whether a Veteran has a disability due 
to impaired hearing is governed by 38 C.F.R. § 3.385.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

In this case, pure tone thresholds, in decibels, were 
recorded as follows in a VA audiological evaluation report 
from October 2005:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
40
75
LEFT
20
25
20
60
65

As the Veteran's auditory thresholds for each ear are 40 
decibels or greater at 3000-4000 Hertz, the Veteran's high 
frequency hearing impairment is considered to be a disability 
for VA purposes.  Id.  

Based upon the Veteran's combat participation, in-service 
acoustic trauma is conceded.  38 U.S.C.A. § 1154(b) (West 
2002).  Therefore, the remaining question is whether the 
Veteran's current hearing loss is medically related to the 
conceded in-service acoustic trauma.  Collette v. Brown, 
supra.  In this case, however, there is no medical evidence 
of onset of any hearing impairment during military service.  
See Service treatment records.  Instead, on the Veteran's 
medical history form obtained in conjunction with his 
retirement examination in October 1971, the Veteran was asked 
"Have you ever had or have you now hearing loss."  He 
responded "no."  In addition, his hearing acuity was 
objectively tested at the time of his separation, and the 
results were within normal limits.  Service treatment 
records; see also VA medical opinion, February 2006 
(reflecting audiologist's determination that the October 1971 
data show bilaterally normal hearing acuity).  

Upon VA examination in October 2005, the Veteran reported 
experiencing decreasing hearing "for a number of years."  
However, during the 33 year period between discharge from 
military service in March 1972 and filing the current claim 
for compensation in May 2005, the Veteran reports that he did 
not seek or receive treatment for any hearing impairment.  VA 
examination, October 2005.  The absence of complaint for over 
3 decades from the Veteran's separation from service is 
evidence against the claim.  See Maxson v. Grober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (noting that it was proper to 
consider the Veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised).  

In February 2006, the same audiologist who conducted the 
October 2005 examination was asked to render an opinion 
regarding the likely relationship, if any, between the 
Veteran's current hearing disability and his military 
service.  The audiologist reviewed the Veteran's claims file, 
to include a number of hearing evaluations conducted in 
service.  Based on the fact that the Veteran's hearing was 
normal at the time of discharge from service, the examiner 
opined that military noise exposure is not the likely cause 
of his current high frequency hearing loss.  VA medical 
opinion, February 2006.  

Here, the etiological opinion by the VA examiner is credible 
because it is based on a thorough review of the file and 
available treatment records and the examiner offered a 
reasonable medical basis for his conclusions.  Absent 
credible evidence to the contrary, the Board is not in a 
position to further question the results of this exam.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Service 
connection for the Veteran's hearing loss is not warranted.  

Tinnitus

As above, in-service noise exposure is conceded.  
Nonetheless, the Veteran could not identify an approximate 
date of onset of his tinnitus and has not described symptoms 
of tinnitus, such as ringing in the ears during service.  
Instead, he described ringing tinnitus occurring once per 
month with duration of a few minutes "for a number of 
years" prior to October 2005.  VA examination, October 2005.  
There is no medical evidence of a diagnosis of tinnitus prior 
to the October 2005 VA examination.  The examiner opined that 
the Veteran's tinnitus is as least as likely as not related 
to the Veteran's sensorineural hearing loss.  Id.  However, 
as the Veteran's hearing loss has been determined not to be 
medically related to his military service, and the tinnitus 
is attributable to the same causation as his hearing loss, 
there is no etiological link between the Veteran's tinnitus 
and his military service.  As such, service connection for 
tinnitus is not warranted. 

Low back condition

Private medical records from October 2000 report that lumbar 
spine x-rays obtained in September 2000 show degenerative 
changes at the L5-S1 level.  At that time, the Veteran 
reported approximately a 5 year history of low back pain, 
which is since approximately 1995.  He reported a significant 
increase in back pain in October 2000 when he bent over and 
developed pain in the low back and left buttock area.  
Private treatment record, October 2000.  A subsequent 
November 2000 neurological examination diagnosed a ruptured 
disc at the L4-5 level.  An October 2005 VA examination 
diagnosed chronic low back pain with degenerative disc 
disease at L4-L5 with radiculopathy.  As such, there is 
competent medical evidence of a currently diagnosed 
disability of the lumbar spine.  

On multiple occasions during military service, the Veteran 
sought treatment for low back pain.  In March 1959, the 
Veteran strained his back carrying a 15 gallon pot in the 
mess hall.  Subsequent instances of back pain were noted in 
May 1960, January 1966, and September 1971.  As a result, an 
orthopedic consultation was requested in October 1971.  X-ray 
examination of the lumbosacral spine was negative for any 
chronic impairment.  Gross sensory examination was normal.  
Straight leg raising test produced only pain in the 
lumbosacral area.  The impression was low back strain.  
Service treatment records.  Based upon these in-service 
findings and the Veteran's combat participation, in-service 
back symptoms/complaints are conceded as well.  38 U.S.C.A. 
§ 1154(b) (West 2002).  Therefore, the remaining question is 
whether the Veteran's current back problem is medically 
related to the demonstrated in-service back 
symptoms/complaints.  Collette v. Brown, supra.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2008).  Here, although 
there are isolated findings of back pain in service, the 
evidence simply does not establish a chronic low back 
disability in-service.  Instead, the contemporaneous medical 
records reflect multiple instances of acute low back strain 
that independently resolved with conservative treatment.  
See, e.g., Service treatment records, October 1971 & January 
1966.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  Id.  
However, by the Veteran's own admission, his chronic post-
service low back pain began in approximately 1995, over 20 
years after retiring from military service.  Private 
treatment record, October 2000.  As such, the Board finds no 
credible evidence of continuity of symptomatology since 
military service.  

Furthermore, in March 2006, a VA examiner was asked to opine 
about the relationship, if any, between the Veteran's current 
back condition and the instances of low back complaints 
during military service.  In March 2006, a VA physician 
reviewed the Veteran's claims file, the service treatment 
records, and the prior Compensation & Pension examination 
report from October 2005.  The Board notes that the reviewing 
physician only explicitly described two of the in-service 
occurrences of low back pain or strain.  Nonetheless, he 
clearly acknowledged and accurately described the essence of 
the in-service complaints.  As such, the prior medical 
history described in the February 2006 report is consistent 
with the documented treatment history and the lay history 
provided by the Veteran.  Thus, even though the reviewing 
physician did not describe each reported event of in-service 
back pain, his opinion has sufficiently taken into account 
the nature of the Veteran's in-service treatment history as 
the basis of his opinion.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

Ultimately, the physician opined that there is no medical 
evidence of a causal relationship between the in-service back 
pain, resulting from muscular strain, and the currently 
diagnosed degenerative disc disease of the lumbar spine.  VA 
medical opinion, March 2006.  Without competent evidence of a 
medical link between the Veteran's current back condition and 
his military service, service connection is not warranted.  

To be clear, in regard to each of the conditions discussed 
above the Board has fully considered the Veteran's lay 
statements that his current disabilities are attributable to 
his military service.  However, evidence in the form of lay 
testimony is competent only if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witness's personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2) (2008).  A 
layperson is generally incapable of opining on matters 
requiring specialized medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In this case, the Board finds that the only evidence relating 
the Veteran's hearing loss, tinnitus, and low back disorders 
to service is from the Veteran's own assertions.  The Board 
notes that the Veteran is competent to describe 
symptomatology he experiences with his own senses.  Layno, 6 
Vet. App. at 469.  However, the Veteran's opinion as to 
medical matters such as the causation of his disabilities is 
without probative value because he, as a layperson, is not 
competent to establish a medical diagnosis or draw medical 
conclusions which require medical expertise.  Routen, 10 Vet. 
App. at 186; Espiritu, 2 Vet. App. at 494-95.  Thus, the 
Board must rely on the competent medical opinions of record 
to establish the likely etiology of the claimed disabilities.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply. 


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for degenerative disc disease of the 
lumbar spine, claimed as a low back condition, is denied.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


